     Case 1:17-cr-00155-LJO-SKO Document 80 Filed 07/14/20 Page 1 of 2


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    HARRY SIMON, State Bar No. 133112
3    Assistant Federal Defender
     KAITLYN FRYZEK, Certified Student Attorney (L.R. 181)
4    801 I Street, 3rd Floor
     Sacramento, California 95814
5    (916) 498-6666; FAX (916) 498-6656
6
     Attorneys for Defendant
7    DARRELL JENNINGS

8                                         UNITED STATES DISTRICT COURT

9                                        EASTERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA                      ) No. 1:17CR00155-002
11                                                  )
                           Plaintiff,               ) ORDER SEALING EXHIBIT A TO MOTION
12                                                  ) FOR COMPASSIONATE RELEASE
                 v.                                 )
13                                                  )
      DARRELL JENNINGS,                             )
14
                                                    )
15                         Defendant.               )
                                                    )
16                                                  )
                                                    )
17                                                  )
18
19             Pursuant to Local Rule 141(b) and based upon the representation contained in the
20   Government’s Request to Seal, IT IS HEREBY ORDERED that Defendant’s Exhibit A to
21   Motion for Compassionate Release pertaining to Defendant Darrell Jennings shall be SEALED
22   until further order of this Court.
23             It is further ordered that electronic access to the sealed documents shall be limited to the
24   United States and counsel for the defendant.
25             The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
26   District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for

27   the reasons stated in Defendant’s Request, sealing Defendant’s Request and Exhibits B and C

28   serves a compelling interest. The Court further finds that, in the absence of closure, the


     Order Sealing Exhibit A to Motion
     For Compassionate Release                           1            United States v. Jennings, Case No. 1:17CR00155-002
     Case 1:17-cr-00155-LJO-SKO Document 80 Filed 07/14/20 Page 2 of 2


1
     compelling interests identified by Defendant would be harmed. In light of the public filing of its
2
     Notice to Seal, the Court further finds that there are no additional alternatives to sealing the
3
     Defendant’s Request and Exhibit A that would adequately protect the compelling interests
4
     identified by Defendant.
5
6    IT IS SO ORDERED.

7         Dated:        July 13, 2020
                                                           UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Order Sealing Exhibit A to Motion
     For Compassionate Release                         2            United States v. Jennings, Case No. 1:17CR00155-002
